UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1963


In Re: CHARLES D. IZAC,

                Petitioner.




On Petition for Writ of Error Coram Nobis and Writ of Mandamus.
        (3:02-cr-00058-JPB-JES-1; 3:16-cv-00099-JPB-JES)


Submitted:   December 9, 2016               Decided:   December 21, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles D. Izac, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles D. Izac petitions for a writ of error coram nobis and

writ of mandamus seeking an order directing his immediate release

from incarceration. We conclude that Izac is not entitled to coram

nobis relief or mandamus relief.

     To obtain coram nobis relief, the petitioner must show that

a more usual remedy is unavailable; there is a “valid basis” for

not having challenged his conviction earlier; “the consequences

flowing to the petitioner from his convictions [are] sufficiently

adverse to satisfy Article III’s case or controversy requirement;”

and “the error . . . must be of the most fundamental character.”

Bereano v. United States, 706 F.3d 568, 576 (4th Cir. 2013)

(internal quotation marks omitted).

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Izac’s   28    U.S.C.   §    2255       (2012)    motion    challenging   his

conviction    and   sentence      is   pending        in   the   district   court.

Therefore, the relief sought by Izac is not available by way of

coram nobis or mandamus.         Accordingly, although we grant leave to

                                         2
proceed in forma pauperis, we deny the petition for writ of error

coram nobis and writ of mandamus.        Additionally, we deny Izac’s

motions for relief from judgment, for summary disposition, and for

consideration of his petition by the en banc court.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3